Citation Nr: 1642077	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-49 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to March 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case has been subsequently transferred to the Portland, Oregon, RO

A videoconference hearing before the undersigned Veterans Law Judge was held in November 2013.  A transcript of the hearing has been associated with the claims file.

In May 2014, the Board remanded the Veteran's claim for additional development.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for tinnitus was also remanded by the Board in May 2014.  Subsequently, upon additional development, the Appeals Management Center granted the issue in October 2014.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claim for entitlement to service connection for tinnitus will not be addressed in this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.   

In May 2010, VA afforded the Veteran an examination where audiometric testing showed mild bilateral sensorineural hearing loss. The examiner concluded that the Veteran's hearing loss was not caused by service because audiometric data revealed normal hearing sensitivity at entry and discharge.  The Board determined the May 2010 VA opinion was inadequate as the rationale focused on the absence of bilateral hearing loss in service treatment record, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, and his lay statements, etc.  

Subsequently, the Veteran was afforded a new VA examination in June 2014 pursuant to the May 2014 Board remand where the VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner explained that the Veteran's entrance and separation examination both showed normal hearing with "no significant shift" in the Veteran's hearing levels, bilaterally.   

The Board finds, however, that the opinion is virtually the same opinion as provided in August 2012.  The June 2014 VA examiner's rationale focused on the bilateral normal hearing status, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational noise exposure, and his lay statements, etc.  Based on the foregoing, clarification is needed regarding the etiology of any current bilateral hearing loss, including a discussion of the effects of any in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, there has not been substantial compliance with the Board's May 2014 remand directive.  An additional remand is in order. 

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Following completion of the above, schedule the Veteran for a VA examination with a qualified audiologist (with an audiologist who has not previously examined the Veteran, if possible) to determine the likely etiology of his current bilateral hearing loss.  The claims file should be made available to and reviewed by the VA examiner.

The VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused by or a result of an event in service, to include acoustic trauma. 

A rationale that depends entirely on whether the hearing loss is shown by treatment records created at the time of active service is not adequate with regard to whether an event, injury, or disease caused hearing loss, as the examiner should also consider whether noise exposure from the Veteran's in service occupational duties caused these conditions post-service.  The examiner must also consider the Veteran's contentions.

The absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159   (1993).

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures should be implemented.  Stegall, 11 Vet. App. at 271.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations. The AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

